Citation Nr: 0301419	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  99-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim of service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased disability evaluation for 
acne vulgaris, currently evaluated as 10 percent 
disabling.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating 
action of the RO that denied the veteran's claim for 
increase.  The veteran perfected an appeal and the Board 
remanded the case in December 2000 for further 
development.  

The veteran has also perfected an appeal from a November 
2001 RO decision that denied a claim of service connection 
for a depressive disorder.  The veteran submitted a notice 
of disagreement in November 2001.  A statement of the case 
was issued in June 2002 and a substantive appeal was 
received from the veteran later that same month.

Despite the RO's recent decision on the merits of the 
claim for service connection, the Board points out that by 
a July 1979 rating action, the RO denied the veteran's 
original claim of service connection for a nervous 
disorder.  The veteran was notified of the denial of that 
claim later that same month, but did not appeal.  

In March 2000, the veteran submitted a claim of service 
connection for a nervous condition.  In a May 2000 rating 
action, the RO determined that new and material evidence 
had not been submitted to reopen the claim.  The veteran 
was notified of that decision, but did not appeal.  

In January 2001, the veteran's representative submitted a 
claim of service connection for a nervous condition as 
secondary to the service-connected skin disorder.  In the 
November 2001 decision, the RO denied a claim of service 
connection for a depressive disorder without specifically 
considering whether the previously denied claim could be 
reopened.  That notwithstanding, the preliminary question 
of whether new and material evidence has been presented to 
reopen a previously denied claim is a jurisdictional 
matter that must be addressed before the Board may 
consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined 
in this regard is irrelevant.  The initial question before 
the Board is whether new and material evidence has been 
presented to reopen the previously denied claim.  Id.

Although the RO did not make a specific finding regarding 
new and material evidence in the November 2001 decision, 
the statement of the case issued in June 2002 included the 
appropriate laws and regulations governing finality and 
reopening of previously disallowed claims.  Accordingly, 
and in view of the Board's favorable disposition of the 
claim, there is no prejudice to the veteran in the Board 
considering the claim as a petition to reopen.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate each of the claims on appeal has been 
accomplished.  

2.  In a May 2000 decision, the RO determined that new and 
material evidence to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder 
(previously characterized as a nervous condition) had not 
been submitted.  Although notified of the denial in May 
2000, the veteran did not initiate an appeal. 

3.  Evidence associated with the claims file since the 
RO's May 2000 denial was not previously before agency 
decisionmakers, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim of service connection for an acquired psychiatric 
disorder.

4.  The rating criteria for evaluating skin disabilities 
were changed during the course of this appeal.  Neither 
version of the criteria is more favorable to the veteran. 

5.  The veteran's service-connected acne vulgaris is not 
characterized by constant exudation or itching and 
extensive lesions and marked disfigurement.  The veteran 
does not have deep acne affecting 40 percent or more of 
his face nor has the acne vulgaris resulted in 
disfigurement of the face or scars that result in any 
functional limitation.  


CONCLUSIONS OF LAW

1.  The May 2000 RO decision that denied the veteran's 
petition to reopen the claim for service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 
7105 (West 1991); 38 U.S.C.A. §§ 20.302, 20.1103 (2002).

2.  Since May 2000, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for an acquired psychiatric disorder 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

3.  The criteria for an increased rating for acne vulgaris 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2000-
2002); 67 Fed. Reg. 49596 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency 
of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim and define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. §§ 5103, 
5103A(West Supp. 2002); 38 C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision at this time, as all notification and development 
action needed to render a fair decision on each claim on 
appeal has been accomplished.

Through the August 1999 and November 2001 rating 
decisions, the September 1999 and June 2002 statements of 
the case, the March 2000 and June 2002 supplemental 
statements of the case, and the Board's December 2000 
remand, the veteran and his representative have been 
notified of the law and regulations governing entitlement 
to the benefits he seeks, the evidence which would 
substantiate his claims, and the evidence that has been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran and his representative have 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
as there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a November 
2002 letter, the Board provided the veteran and his 
representative notice of recent changes in the applicable 
rating criteria and afforded them the opportunity to 
submit additional evidence or argument.  In a December 
2002 response, the veteran indicated that he had not 
further evidence or argument to submit.  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  The RO 
arranged for the veteran to undergo a VA examination in 
connection with the claim his claim for increase, most 
recently at the direction of the Board.  The Board notes 
that neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
each of the claims on appeal at this juncture, without 
first directing or accomplishing any additional 
notification and/or development action.  See Bernard, 4 
Vet. App. at 394.  

I.  New and Material Evidence

In a July 1979 decision, the RO denied service connection 
for a nervous condition.  Evidence considered at that time 
included the veteran's service medical records and the 
report of a May 1979 VA hospitalization.  Based upon a 
review of the evidence, the RO determined that the 
evidence of record did not show a nervous condition.  The 
veteran was notified of that determination in July 1979, 
but did not initiate an appeal.  .

Prior to the claim currently on appeal, in May 2000, the 
veteran denied the veteran's petition to reopen that 
claim, noting that new and material evidence had not been 
submitted.  The veteran was notified of that 
determination, but did not appeal.  As such, that decision 
(like the June 1979 decision) is final as to the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  
20.302, 20.1103.

The veteran initiated the present claim in January 2001.  
Under pertinent law and VA regulations, VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  [Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156.  However, that revision applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2002)).  Given the date of claim 
culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition 
of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
As indicated by the regulation cited above, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of 
all evidence submitted by a claimant since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to these 
claims was the May 2000 denial of service connection for 
an acquired psychiatric disorder.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Using these guidelines, the Board notes that the evidence 
previously available included service medical records and 
the report of a May 1979 VA hospitalization.  

Evidence submitted since May 2000 includes VA medical 
records, the report of a July 2002 VA examination and 
statements of the veteran and his VA treating 
psychiatrist.  The medical evidence previously considered 
by the RO did not include a diagnosis of a psychiatric 
disorder.  The recently submitted medical reports do 
include diagnoses of such a condition.  The Board finds 
that this evidence is "new" in the sense that it was not 
previously before agency decisionmakers.  The Board also 
finds that this evidence is "material" for purposes of 
reopening.  In this regard, the Board notes that the 
evidence to reopen must, at a minimum, "contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability", even where 
it will not eventually convince VA to alter its decision.  
See Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board 
finds that that the new evidence of medical diagnoses 
bears directly and substantially on the question of 
service connection, and, hence, is so significant that it 
must be considered to fairly decide the merits of the 
claim.  Accordingly, as new and material evidence has been 
submitted, the criteria for reopening the claim for 
service connection for an acquired psychiatric disorder 
are met.

II.  Increased Rating

A.  Background

In a March 1978 rating action, service connection was 
granted and a 10 percent rating assigned for acne 
vulgaris, effective from September 28, 1977.  The RO noted 
a recent VA examination yielded diagnoses of acne vulgaris 
of the face and eczema, upper arm.  Service connection was 
granted for acne vulgaris of the face; however, service 
connection was explicitly not granted for eczema of the 
upper arm and that condition was not incurred in or 
aggravated by service.  In a May 1982 rating action, the 
RO reviewed a routine examination report and reduced the 
rating to zero percent, effective from April 1, 1982.  In 
December 1997, the rating was increased to 10 percent, 
effective form August 9, 1996.  

The veteran submitted a claim for increase in June 1999.  
The report of a June 1999 VA examination included the 
veteran's report that he developed a rash during service 
and has had recurring flare-ups of the rash, involving the 
face, chest and posterior thorax, approximately twice a 
month since that time.  Symptoms were noted to include 
itching and the veteran reported that excoriation produces 
spreading of elevate lesions.  On physical examination, 
there were "a few" superficial pustular lesions over the 
posterior thorax and shoulders.  There was minimal scar 
present over the back and face.  The diagnostic impression 
was that of recurrent, mild acne vulgaris.

The veteran was afforded another VA dermatological 
examination in October 1999 at which time he complained of 
"breakouts on his neck for more than 20 years."  The 
veteran reported that the breakouts are recurrent and have 
been worse recently.  Physical examination revealed "a 
few" erythematous papules on the neck.  There were 
"several" yellowish round 2 to 3 mm umbilicated papules on 
the face.  The examiner's assessment was that the 
condition on the veteran's neck could represent either 
folliculitis or acne.  The veteran was noted to have 
lesions of sebaceous hyperplasia on his face, but those 
were benign and need not be treated.  In a February 2000 
addendum, the examiner noted that the veteran has 
"minimal" residual scarring on the neck.  

VA outpatient treatment records associated with the claims 
folder include a January 2000 chart entry detailing a 
dermatology consult.  The veteran presented for follow-up 
of "picker's nodules"  He reported no new itchy lesions 
had developed.  Physical examination of the neck, upper 
back and right forearm revealed several erythematous, 
excoriated papules and nodules, a few linear excoriations 
on the extensor right forearm.  There were no follicular 
lesions noted.  

Private treatment records detailed dermatological 
treatment received by the veteran from January 1994 to 
October 1998.  The initial chart entry noted the veteran's 
chief complaint as a 20-year history of pimples.  The 
diagnosis at that time was of acne rosacea.  The final 
entry in October 1998 noted that the veteran was "doing 
well" and detailed the medication used.  There were no 
specific findings noted.    

When the Board initially reviewed the veteran's appeal in 
December 2000, it was determined that, given the veteran's 
assertions that his condition had worsened, another 
examination was needed.  The veteran was afforded a VA 
dermatological examination in July 2001 at which time the 
examiner detailed the veteran's pertinent history, 
including in-service and post-service complaints and 
findings.  

On physical examination, there were "a few" pock marks on 
the cheeks and enlarged pores on the face.  The examiner 
noted that there was no ulceration, exfoliation or 
crusting and no active inflammatory disease.  The 
diagnosis was that of mild, post-acne scarring.  

B.  Analysis

The veteran contends that his service-connected acne 
vulgaris is more severe than the current rating indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where, as here, the claim is one for an increased 
rating, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(2002), to be codified at 38 C.F.R. § 4.118.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas, 1 Vet. App. 
at 312- 13 (1991).

While the RO has not had the opportunity to consider the 
claim under the revised criteria, the veteran and his 
representative were provided a copy of the new rating 
criteria and afforded the opportunity to present 
additional evidence and argument.  As such, the Board 
finds that there is no prejudice to the veteran in the 
Board considering both versions of rating criteria, and 
applying the more favorable result.  Thus, the Board will 
proceed to analyze the veteran's claim for increase under 
both sets of criteria to determine if one is more 
favorable to him.  See VAOGCPREC 3-2000; 65 Fed. Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.

Under the rating criteria in effect prior to August 30, 
2002 (and at the time of the August 1999 rating decision 
culminating in the instant appeal), there is no specific 
diagnostic code for acne vulgaris and that condition is 
rated, by analogy, under the criteria for evaluating 
eczema.  See 38 C.F.R. § 4.20.  Eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area is assigned a 10 percent disability rating.  
If the exudation or itching is constant and there are 
extensive lesions or marked disfigurement, a 30 percent 
disability rating is assigned.  To warrant a 50 percent 
rating, ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations or exceptional 
repugnance must be shown.  38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806 (2001). 

Under the revised criteria, specific evaluation criteria 
were included to address acne, based on the extent of 
involvement by acne, its location, and whether it is deep 
or superficial.  Under Diagnostic Code 7828, superficial 
acne (comedones, papules, pustules, superficial cysts) of 
any extent is assigned a noncompensable rating.  Deep acne 
(deep inflamed nodules and pus-filled cysts) affecting 
less than 40 percent of the face and neck, or; deep acne 
other than on the face and neck is rated as 10 percent 
disabling.  If deep acne (deep inflamed nodules and pus-
filled cysts) affects 40 percent or more of the face and 
neck, a 30 percent rating is warranted.  In the 
alternative, the disability can be rated as disfigurement 
of the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804 or 7805) 
depending upon the predominant disability.  67 Fed. Reg. 
49596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7828).  

Under the revised Diagnostic Code 7800, disfigurement of 
the head, face or neck with one characteristic of 
disfigurement is rated as 10 percent disabling.  With 
visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement, a 20 percent rating is warranted.  67 Fed. 
Reg. 49596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7800).  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  scar 5 or more 
inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Id.

Under Diagnostic Code 7803, superficial, unstable scars 
are rated as 10 percent disabling.  Note (1) under the 
Code describes an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over 
the scar.  Note (2) describes a superficial scar as one 
not associated with underlying soft tissue damage.  67 
Fed. Reg. 49596 (2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7803).  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination are to be rated as 10 percent 
disabling.  Note (1) describes a superficial scar as one 
not associated with underlying soft tissue damage.  67 
Fed. Reg. 49596 (2002).  (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7804) 

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of the affected part.  67 Fed. Reg. 
49596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7805).

In the present case, the Board finds that, based upon a 
review of the medical evidence in light of the above-noted 
criteria, an increased rating for acne vulgaris is not 
warranted under either the former or revised rating 
criteria.  On clinical examination of the veteran's face, 
VA examiners have reported findings of mild, recurrent 
acne vulgaris and several 2 to 3 mm umbilicated papules on 
the face.  The most recent VA examination, conducted at 
the request of the Board, included findings of "a few" 
pock marks on the face, but no ulceration, exfoliation, 
crusting RO active inflammatory disease.  

Inasmuch as constant exudation or itching or extensive 
lesions or marked disfigurement are not shown, an 
increased rating under the rating criteria in effect prior 
to August 2002 is not warranted.  Similarly, absent 
evidence of deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more of the face and 
neck, a 30 percent rating is not warranted under 
Diagnostic Code 7828 of the revised criteria.  

The Board also finds that the evidence does not support an 
increased rating after consideration of the new criteria 
pertaining to disfigurement of the head, face or neck or 
scars.  There is no evidence of palpable tissue loss and 
either gross distortion or asymmetry of one feature or 
paired set of features, or; with two or three 
characteristics of disfigurement, such that a 20 percent 
rating would be warranted under Diagnostic Code 7800.  Nor 
is there any indication that the veteran has scars on his 
face which affects function, must less that results in 
some functional limitation, such that an increased rating 
would be warranted under the revised Diagnostic Code 7805.   

In short, the rating schedule provides no basis for 
assignment of any higher evaluation.  Additionally, the 
Board has considered whether the record presents a basis 
for assignment of an increased rating in this case on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the criteria for invoking the procedures set 
forth in that regulation are not met.  The Board 
acknowledges the veteran's complaints; however, it has not 
been shown by the competent, credible evidence of record 
that the veteran's service-connected acne vulgaris, alone, 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that 
the disability otherwise presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the normal schedular rating criteria.  In 
the absence of evidence of such factors as those outlined 
above, the Board is not required to refer the claim for 
compliance with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the claim for an increased 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

ORDER

To the limited extent that new and material evidence has 
been presented to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
the appeal is granted.

A rating in excess of 10 percent for acne vulgaris is 
denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

